Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 1 of 43 PageID #:660




              Exhibit C
  Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 2 of 43 PageID #:661




                                                                    PY
                                                         CO
                                            AL
                                     CI
                              FI
                   OF
      AN
   T
NO
  Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 3 of 43 PageID #:662




                                                                    PY
                                                         CO
                                            AL
                                     CI
                              FI
                   OF
      AN
   T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 4 of 43 PageID #:663




                                                                   PY
                                                        CO
                                            AL
                                    CI
                             FI
                  OF
     AN
  T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 5 of 43 PageID #:664




                                                                   PY
                                                        CO
                                           AL
                                    CI
                             FI
                  OF
     AN
  T
NO
  Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 6 of 43 PageID #:665




                                                                    PY
                                                         CO
                                            AL
                                     CI
                              FI
                   OF
      AN
   T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 7 of 43 PageID #:666




                                                                   PY
                                                        CO
                                           AL
                                    CI
                             FI
                  OF
     AN
  T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 8 of 43 PageID #:667




                                                            PY
                                                         CO
                                            AL
                                    CI
                             FI
                   OF
     AN
 T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 9 of 43 PageID #:668




                                                                   PY
                                                        CO
                                           AL
                                    CI
                             FI
                  OF
     AN
  T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 10 of 43 PageID #:669




                                                                    PY
                                                        CO
                                            AL
                                    CI
                              FI
                   OF
      AN
  T
NO
  Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 11 of 43 PageID #:670




                                                                     PY
                                                         CO
                                             AL
                                     CI
                              FI
                    OF
       AN
   T
NO
  Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 12 of 43 PageID #:671




                                                                     PY
                                                         CO
                                             AL
                                     CI
                               FI
                    OF
       AN
   T
NO
  Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 13 of 43 PageID #:672




                                                                     PY
                                                         CO
                                             AL
                                     CI
                               FI
                    OF
       AN
   T
NO
  Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 14 of 43 PageID #:673




                                                                     PY
                                                         CO
                                             AL
                                     CI
                               FI
                    OF
       AN
   T
NO
  Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 15 of 43 PageID #:674




                                                                     PY
                                                         CO
                                             AL
                                     CI
                               FI
                    OF
       AN
   T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 16 of 43 PageID #:675




                                                                    PY
                                                        CO
                                            AL
                                    CI
                             FI
                   OF
      AN
  T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 17 of 43 PageID #:676




                                                                    PY
                                                        CO
                                            AL
                                    CI
                              FI
                   OF
      AN
  T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 18 of 43 PageID #:677




                                                                    PY
                                                        CO
                                            AL
                                    CI
                              FI
                   OF
      AN
  T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 19 of 43 PageID #:678




                                                                    PY
                                                        CO
                                            AL
                                    CI
                             FI
                   OF
      AN
  T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 20 of 43 PageID #:679




                                                                    PY
                                                        CO
                                            AL
                                    CI
                              FI
                   OF
      AN
  T
NO
  Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 21 of 43 PageID #:680




                                                                     PY
                                                         CO
                                             AL
                                     CI
                               FI
                    OF
       AN
   T
NO
  Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 22 of 43 PageID #:681




                                                                     PY
                                                         CO
                                             AL
                                     CI
                               FI
                    OF
       AN
   T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 23 of 43 PageID #:682




                                                                    PY
                                                        CO
                                            AL
                                    CI
                              FI
                   OF
      AN
  T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 24 of 43 PageID #:683




                                                                    PY
                                                        CO
                                            AL
                                    CI
                              FI
                   OF
      AN
  T
NO
  Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 25 of 43 PageID #:684




                                                                     PY
                                                         CO
                                             AL
                                     CI
                               FI
                    OF
       AN
   T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 26 of 43 PageID #:685




                                                                    PY
                                                        CO
                                            AL
                                    CI
                              FI
                   OF
      AN
  T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 27 of 43 PageID #:686




                                                                    PY
                                                        CO
                                            AL
                                    CI
                              FI
                   OF
      AN
  T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 28 of 43 PageID #:687




                                                                    PY
                                                        CO
                                            AL
                                    CI
                              FI
                   OF
      AN
  T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 29 of 43 PageID #:688




                                                                    PY
                                                        CO
                                            AL
                                    CI
                              FI
                   OF
      AN
  T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 30 of 43 PageID #:689




                                                                    PY
                                                        CO
                                            AL
                                    CI
                              FI
                   OF
      AN
  T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 31 of 43 PageID #:690




                                                                    PY
                                                        CO
                                            AL
                                    CI
                              FI
                   OF
      AN
  T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 32 of 43 PageID #:691




                                                                    PY
                                                        CO
                                            AL
                                    CI
                              FI
                   OF
      AN
  T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 33 of 43 PageID #:692




                                                                    PY
                                                        CO
                                            AL
                                    CI
                              FI
                   OF
      AN
  T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 34 of 43 PageID #:693




                                                                    PY
                                                        CO
                                            AL
                                    CI
                              FI
                   OF
      AN
  T
NO
  Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 35 of 43 PageID #:694




                                                                     PY
                                                         CO
                                             AL
                                     CI
                              FI
                    OF
       AN
   T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 36 of 43 PageID #:695




                                                                    PY
                                                        CO
                                            AL
                                    CI
                              FI
                   OF
      AN
  T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 37 of 43 PageID #:696




                                                                    PY
                                                        CO
                                            AL
                                    CI
                             FI
                   OF
      AN
  T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 38 of 43 PageID #:697




                                                                    PY
                                                        CO
                                            AL
                                    CI
                             FI
                   OF
      AN
  T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 39 of 43 PageID #:698




                                                                    PY
                                                        CO
                                            AL
                                    CI
                             FI
                   OF
      AN
  T
NO
  Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 40 of 43 PageID #:699




                                                                     PY
                                                         CO
                                             AL
                                     CI
                               FI
                    OF
       AN
   T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 41 of 43 PageID #:700




                                                                    PY
                                                        CO
                                            AL
                                    CI
                              FI
                   OF
      AN
  T
NO
 Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 42 of 43 PageID #:701




                                                                    PY
                                                        CO
                                            AL
                                    CI
                              FI
                   OF
      AN
  T
NO
  Case: 1:18-cv-07214 Document #: 70-3 Filed: 04/22/21 Page 43 of 43 PageID #:702




                                                                     PY
                                                         CO
                                             AL
                                     CI
                               FI
                    OF
       AN
   T
NO
